Citation Nr: 0905717	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  06-05 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for bilateral peripheral 
vascular disease, to include as secondary to a service-
connected left foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel
INTRODUCTION

The Veteran had active military service from January 1951 to 
December 1953.

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal of a May 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts.  In that rating decision, the RO 
denied the Veteran's petition to reopen a previously denied 
claim for service connection for bilateral peripheral 
vascular disease, to include as secondary to a service-
connected left foot disability, finding that no new and 
material evidence had been submitted.  The Veteran perfected 
an appeal to the Board, which denied the Veteran's petition 
to reopen the previously denied claim in a March 2007 
decision.  The Veteran appealed the Board's adverse decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In September 2008, the parties filed a Joint Motion 
to Vacate and Remand the March 2007 Board decision.  A 
September 2008 Order of the Court granted the Joint Motion 
and vacated and remanded the Board's decision for re-
adjudication pursuant to the provisions of 38 U.S.C.A. 
§ 7252(a).  

Regardless of what the RO has done, however, the Board must 
address the question of whether new and material evidence has 
been received to reopen the Veteran's claim for service 
connection for bilateral peripheral vascular disease, to 
include as secondary to a service-connected left foot 
disability.  This is so because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In other 
words, the Board is required to first consider whether new 
and material evidence is presented before the merits of a 
claim can be considered.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).  Hence, the Board has characterized 
the claim for service connection for bilateral peripheral 
vascular disease, to include as secondary to a service-
connected left foot disability as a claim to reopen.




REMAND

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c). 

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision that 
held that, in the context of a claim to reopen, VCAA notice 
must include an explanation of:  1) the evidence and 
information necessary to establish entitlement to the 
underlying claim for the benefit sought; and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Court further explained that the VCAA requires, 
in the context of a claim to reopen, that VA look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  See id.

In this case, the RO issued the Veteran notice letters in 
October 2003 and March 2004.  Those letters discussed, in 
part, the evidence that VA would obtain for the Veteran, and 
the evidence that it would be necessary for the Veteran to 
provide.  In addition, the March 2004 letter discussed the 
evidence necessary to establish a claim for service 
connection on a direct basis.  Neither letter, however, 
informed the Veteran of the evidence and information 
necessary to establish a claim for service connection 
secondary to an already service-connected disability.  
Further, although the letters notified the Veteran that he 
needed to submit new and material evidence to reopen his 
claim for service connection for bilateral peripheral 
vascular disease, to include as secondary to a service-
connected left foot disability, they did not inform the 
Veteran of what constituted new and material evidence to 
reopen his claim, nor did they contain any explanation of 
what constitutes new and material evidence under relevant 
regulations.  The letters merely informed the Veteran that he 
needed to submit evidence documenting any current disability 
and showing that any such disability was incurred in or 
aggravated by service.  

However, the Board interprets the holding in Kent, supra, as 
requiring VA to inform the Veteran what specific evidence is 
necessary to reopen his claim.  In the October 1992 rating 
decision that became final, the Veteran's claim was denied 
based on the lack of medical nexus evidence linking the 
Veteran's peripheral vascular disease, first diagnosed many 
years after service, to his service-connected left foot 
disability.  As such, to reopen his claim, the Veteran would 
need to submit competent medical evidence (e.g., an opinion 
from a medical doctor) that any currently diagnosed 
peripheral vascular disease is related to his left foot 
disability, for which he has already been granted service 
connection.  

Thus, the Board finds action by the agency of original 
jurisdiction (AOJ) is required to satisfy the notification 
provisions of the VCAA in accordance with Kent, supra.  See 
also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) (VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a "service 
connection" claim; those five elements include:  (1) Veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the award).

The AOJ's notice letter to the Veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A. § 
5103; Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  After providing the 
required notice, the RO should attempt to obtain any 
pertinent outstanding evidence for which the Veteran provides 
sufficient information and, if necessary, authorization.  See 
38 U.S.C.A. § 5103A(a), (g); 38 C.F.R. § 3.159.  See also 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  The AOJ should send to the Veteran 
and his representative a corrective 
VCAA notice that explains what 
constitutes new and material evidence 
and specifically identify the type of 
evidence (e.g., an opinion from a 
medical doctor relating any current 
peripheral vascular disease to the 
Veteran's service-connected left foot 
disability) necessary to satisfy the 
element of the underlying claim which 
was found insufficient in the previous 
October 1992 denial, in accordance with 
Kent, supra.  The Veteran must also be 
provided with notice concerning the 
information and evidence needed to 
substantiate a service connection claim 
on the basis of secondary service 
connection.

2.  After giving the Veteran opportunity 
to respond with new evidence, and after 
undertaking any other development deemed 
appropriate, the issue on appeal should 
be re-adjudicated in light of all 
pertinent evidence and legal authority.  
If any benefit sought is not granted, the 
Veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is notified.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).



